DNA BRANDS, INC. th Street Boca Raton, Florida33487 June 3, 2011 VIA EDGAR ONLY Securities and Exchange Commission Division of Corporate Finance treet N.E. Washington, D.C.20549-3561 Attn: Ajay Koduri, Esq. RE:DNA Brands, Inc.; Your Letter dated May 6, 2011 Amendment No. 4 to Form S-1 Registration Statement; SEC Registration No. 333-171177 SEC File No. 000-53086 Dear Mr. Koduri: In relation to the responses to the staff’s comment letter, above referenced, relating to the above referenced matter please be advised that: (a)DNA Brands, Inc. (the “Issuer”) is responsible for the adequacy and accuracy of the disclosure in its filings, including, but not limited to, the above referenced filing; (b)the staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filings; and (c)we acknowledge that the Issuer may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours very truly, DNA BRANDS, INC. s/Mel Leiner Mel Leiner, Chief Financial Officer
